Citation Nr: 1449550	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  06-29 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to an initial compensable rating for the service-connected status post right shoulder dislocation ("right shoulder disability").  

3.  Entitlement to an initial compensable rating for the service-connected vitiligo, status post burn of the left thumb ("left thumb disability").  

4.  Entitlement to an initial compensable rating for the service- connected residual scar of the right thumb ("right thumb disability").  

5.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to October 2003.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran has claimed clear and unmistakable error (CUE) in the October 2004 rating decision with regard to the denial of his claim of service connection for depression.  The Board notes he also claimed CUE of a denial for central sleep apnea; however, this matter was not adjudicated by the RO in October 2004 (the RO denied a claim for stentorian snoring).  See September 2014 Written Brief Presentation.  The claims pertaining to CUE and service connection for central sleep apnea have not been adjudicated by the RO and are hereby referred to the Agency of Original Jurisdiction (AOJ) for proper development and adjudication. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

A preliminary review of the record reveals the matters are not ready for appellate disposition.  It is necessary to remand the claims for VA examination.  38 U.S.C.A. § 5103A

In the Veteran's September 2014 Written Brief Presentation, he argues that he was never given notice of the VA examinations supposedly scheduled in December 2007.  The Veteran further argues that there is no record that the examination was even scheduled, only requested on November 28, 2007, by the RO and cancelled on December 21, 2007, for failure to appear.  

While the Board agrees there is no record of notice of the VA examination in the virtual record, what the Board finds more problematic is the last VA examinations were in 2003 and 2004, more than a decade ago.  The Board cannot ascertain to what extent the service-connected DDD of the lumbar spine, right shoulder, and bilateral thumb disabilities have increased in severity, if at all, without a new VA examination.  

The Board additionally finds that a new VA examination is necessary with regard to the claim for headaches.  The Veteran was diagnosed with muscular tension headaches on VA examination 2004; however, no nexus opinion was provided.  The Veteran alternatively contends that his headaches are secondary to his service-connected orthopedic disabilities.  A remand is necessary to obtain a nexus opinion on both direct and secondary causation.  38 C.F.R. § 3.159.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic, scars, and neurological examinations.  

DDD of the Lumbar Spine\Right Shoulder Disability

Examination findings pertinent to the lumbar spine and right shoulder should be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  Finally, please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected DDD of the lumbar spine and right shoulder disabilities alone (not including the effects of any non-service connected disabilities).

Bilateral Thumb Disabilities

Examination findings pertinent to the thumbs should be reported to allow for application of VA rating criteria for skin disabilities.  The examiner should provide specific measurements of any scars present and describe whether the scars are deep, superficial, unstable and/or painful.  The examiner should also determine the percentage of the entire body or exposed areas affected.  Please list whether corticosteroids or other immunosuppressive drugs are required to treat the thumb disabilities and the total duration during the past 12-month period.   Finally, please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service bilateral thumb disabilities alone (not including the effects of any non-service connected disabilities).

Headaches
  
All current headaches disabilities (migraine versus muscular tension) should be clearly reported.  The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed headache disability is related to the Veteran's active military service?  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed headache disability is proximately due to, the result of, or aggravated by a service-connected disability (notably orthopedic disabilities) beyond the natural progression of the disease. 

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



